Citation Nr: 1336488	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to April 1991 (and also had Reserve service).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO implicitly reopened the claim of service connection for PTSD by addressing the issue on the merits in the April 2010 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  The Board has characterized the claim accordingly.  

The issues of service connection for chronic fatigue syndrome, stiff joint and joint pain, gastrointestinal disorder, chronic sinusitis, skin disorder, muscle pain, hearing loss, headaches, sleep disturbances, tinnitus, and entitlement to increased ratings for residuals of right ankle sprain and for lumbar paravertebral fibromyositis have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for a variously diagnosed psychiatric disability (to include PTSD) on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on his part is required.  




FINDINGS OF FACT

1. An unappealed July 2007 rating decision denied the Veteran service connection for PTSD on the bases that the evidence did not show a current diagnosis of PTSD, a stressor event in service, or a nexus between a stressor in service and his psychiatric symptoms.  

2. Evidence received since the July 2007 rating decision includes a diagnosis of PTSD, lay statements regarding the occurrence of stressor events in service, and medical opinions regarding a nexus between the alleged stressor events and the psychiatric symptoms; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.  


Legal Criteria, Factual Background, and Analysis

A July 2007 rating decision, in pertinent part, denied the Veteran's claim of service connection for PTSD.  He did not appeal the decision (or submit new and material evidence in the year following), and the rating decision has become final.  38 U.S.C.A. §§ 7105(b)(1), (c).  

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), the U.S. Court of Appeals for Veterans Claims (Court) concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a disability there must be (1) evidence of a present disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The Board notes that it has reviewed the Veteran's entire record, including Virtual VA and VBMS (VA's electronic databases) to ensure the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA or VBMS.

The evidence of record at the time of the July 2007 rating decision included:

* The Veteran's claim for benefits in which he stated that he was seeking compensation for PTSD based on injuries that occurred on active duty.

* His STRs, which are silent as to any complaints, treatment, or diagnosis of PTSD, and do not show treatment for any combat related injuries.  

* Service personnel records that show he served as a cannon crewmember in Saudi Arabia during the Persian Gulf War from September 1990 to March 1991, and was awarded the Army Commendation Medal (with oak leaf cluster) and the Army Achievement Medal.  

Evidence received since the July 2007 rating decision includes:

* VA Form 21-0781 (Statement in Support of Claim) in which the Veteran states the locations of his stressful incidents were "KKMC (Tent City) 2 weeks" and the border of Kuwait, and describes the incidents as "Whole Battery was set up, received artillery Rds from Iraqis.  Apaches took them out.  2/91." 

* A January 2010 private psychologist's evaluation report by Dr. A., which shows a diagnosis of PTSD under DSM-IV criteria.  Dr. A. noted the Veteran's description of stressor events that occurred during his deployment on active duty, and opined that the Veteran's "[s]ymptoms are service-connected and severe."  The report also notes that the Veteran said he was treated by a psychiatrist at the San Juan VA medical center in July 1994.

* An April 2010 VA psychological examination report which notes the Veteran's stressor as "Combat Zone experience" in Saudi Arabia.  The diagnosis was adjustment disorder, rule out PTSD, based on DSM-IV criteria.  The examiner opined that PTSD is less likely as not (less than 50/50 probability) caused by or a result of combat zone duty in Saudi Arabia because the Veteran does not meet the full criteria for a diagnosis of PTSD.

* DA Form 638-1 (Recommendation for Award of Army Achievement Medal, Army Commendation Medal, and Meritorious Service Medal), which shows the Veteran was approved for the Army Commendation Medal partly because he "[p]erformed admirably and with distinction under a stressful combat environment during Operation[] Desert Shield and Operation[] Desert Storm."
Reopening of the Claim

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3) that states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to the instant claim (as a claim pending before VA on or after July 12, 2010, because the present appeal stems from an April 2010 rating decision and has been pending since the February 2010 claim was filed).  
The VA Form 21-0781, January 2010 private psychologist evaluation report by Dr. A., April 2010 VA psychological examination report, and DA Form 638-1 were not of record at the time of the July 2007 rating decision; therefore, they are new.  

Because the Veteran's claim of service connection for PTSD was previously denied based on a finding that there was no evidence of a current diagnosis of PTSD, no evidence of an in-service stressor, and no medical evidence of a link between his current symptoms and an in-service stressor, for the newly submitted evidence to be material, it would have to tend to show that the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), he experienced an in-service stressor, or that there is a medical nexus between current symptomatology and a claimed in-service stressor.  

The private psychological evaluation report shows a diagnosis of PTSD under the DSM-IV criteria.  The VA Form 21-0781, the private psychological evaluation report, and the VA examination report note the stressors the Veteran reports he experienced during active duty.  Presuming the credibility of this evidence for the purpose of considering whether to reopen the claim, it tends to show the Veteran was exposed to stressor events in service.  

As the newly submitted evidence tends to show that the Veteran has a current diagnosis of PTSD, that he was exposed to stressor events in service, and that his symptoms are related to the stressors, the Board finds that such evidence relates to unestablished facts necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence submitted is both new and material, and warrants reopening of the claim of service connection for PTSD.



ORDER

The appeal to reopen a claim of service connection for PTSD is granted.  


REMAND

The RO denied the appellant's claim of service connection for PTSD on the basis that new and material evidence had not been received to reopen such claim following a prior final decision.  The decision above reopens such claim, finding that new and material evidence has been received.  

Notably, the Veteran has been assigned psychiatric diagnoses other than PTSD.  In Clemons v. Shinseki, 22 Vet. App. 1 (2009), the Court held that an appellant's claim of service connection for PTSD encompasses other psychiatric diagnoses shown.  Accordingly, the reopened claim is characterized as service connection for a psychiatric disability however diagnosed.  The RO has not adjudicated the matter of service connection for psychiatric disability other than PTSD in the first instance.  Furthermore, the VA psychiatric evaluation the Veteran was provided is inadequate for rating purposes because the examiner did not opine whether psychiatric disability other than PTSD is related to the Veteran's service/events therein.  Consequently, a remand for an adequate examination/opinion is necessary.  

In addition, pertinent evidence appears to be outstanding.  On January 2010 private psychological evaluation the Veteran reported he received treatment from a psychiatrist at the San Juan VA Medical Center in July 1994 (with two or three sessions follow-up).  The claims file does not contain records of such treatment.  

Accordingly, the case is REMANDED for the following action:

1. Any (and all) records of VA evaluation or treatment the Veteran received for psychiatric disability, not currently associated with the record, specifically including July 1994 (and follow-up) treatment at the San Juan VA Medical Center, should be secured and associated with the record.  If records of such treatment cannot be located, the Veteran should be so notified, and the scope of the search should be noted in the record.

2. Thereafter, the RO should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The examiner should obtain a history from the Veteran, review his entire record (to include this decision/remand), and provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each psychiatric disability entity found.  Specifically, does he have a diagnosis of PTSD based on a corroborated stressor event in service or on a fear of hostile action/terrorist activity.  If not, please identify the factor(s) needed for such diagnosis that is/are lacking.

(b) For each psychiatric disability diagnosed, please identify the likely etiology, specifically is it at least likely as not (50 percent probability or better) that such is related to the Veteran's service, to include as due to a fear of hostile action or terrorist activity.  

The examiner must explain the rationale for all opinions, to include comment on the opinions already of record (expressing agreement or disagreement with each, and explaining the rationale for the agreement or disagreement).

3. The RO should then review the record and re-adjudicate the claim of service connection for a psychiatric disability.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


